FILED 

                                                                  SEPTEMBER 1, 2015 

                                                                In the Office of the Clerk of Court 

                                                              W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


CLUB LEVEL, INC. and RYAN FILA,           )
a single man,                             )           No. 32830-9-III
                                          )
                     Appellant,           )
                                          )
       v.                                 )
                                          )           UNPUBLISHED OPINION
CITY OF WENATCHEE, a municipal            )
corporation, WENATCHEE POLICE             )
DEPARTMENT, an agency of the City of )
Wenatchee, CHIEF TOM ROBBINS in           )
his individual capacity as Chief of the . )
Wenatchee Police Department, CAPTAIN )
KEVIN DRESKER in his individual           )
capacity as a Captain of the Wenatchee    )
Police Department, SERGEANT CHERI         )
SMITH in her individual capacity as a     )
Sergeant ofthe Wenatchee Police           )
Department, and SERGEANT MARK             )
HUSON in his individual capacity as a     )
Sergeant of the Wenatchee Police          )
Department,                               )
                                          )
                     Respondent.          )

      KORSMO, J.      Club Level and its owner, Ryan Fila, brought this action in the

Chelan County Superior Court against the City of Wenatchee and four of its police

officers concerning police investigations and treatment of the club. As other courts have
No. 32830-9-II1
Club Level, Inc. et. al., v. City of Wenatchee, et al.


done in related filings by the plaintiffs against other defendants, the trial court granted

summary judgment to these defendants. We affirm.

                                            FACTS

       The complaint, filed August 30, 2013, alleged seven causes of action: negligent

supervision, defamation, false light, conspiracy, negligent infliction of emotional distress,

outrage, and tortious interference with a business relationship. Most of the claims were

based on actions ofthe police department in aggressively enforcing various laws,

particularly those involving violations of state alcohol laws, against the club, its

employees, and its patrons. The defendants also were accused of conspiring with

Washington State Liquor Control Board (WSCLB) employees to drive the club out of

business.

       The defamation and false light claims had a different basis. Mr. Fila was friends

with a Wenatchee Police Department (WPD) officer, Sergeant Stephyne Silvestre. WPD

conducted a disciplinary investigation I of Sylvestre concerning an allegation that she had

shared with Mr. Fila confidential information about a complaint to the police department

against him. The woman who initiated the complaint described Mr. Fila in an interview

as manipulative, having a temper, and accused him of attempting to scam her friend. A

copy of this interview was included in Silvestre's disciplinary file and was among the



       I   As a result of the investigation, Silvestre was demoted.

                                               2

No. 32830-9-III
Club Level, Inc. et. al., v. City of Wenatchee, et al.


materials obtained by the Wenatchee World newspaper pursuant to a public records

request for the disciplinary file.

       The Chelan County action was the third suit filed by the plaintiffs relating to these

matters. In 2012, Club Level and Mr. Fila filed a complaint in the federal court for

Eastern Washington against all of the same defendants who were named in the Chelan

County action. The federal complaint was based on the same factual allegations as those

at issue here. It included four constitutional claims brought under the authority of 42

U.S.C. § 1983 and several state law tort claims. The federal court in 2013 granted

summary judgment on the federal law claims and then dismissed without prejudice the

accompanying state law claims. The plaintiffs refiled the state claims shortly thereafter

as the basis for the Chelan County suit.

       Also in 2012, the plaintiffs sued the WSLCB, its directors, and several employees

in the Thurston County Superior Court. Once again, the essence of many of the causes of

action was aggressive enforcement of the liquor control laws by the WSLCB officers.

Included among the allegations was a contention that the WSLCB employees engaged in

a civil conspiracy with the WPD to drive the club out of business. The plaintiffs

eventually withdrew many of the claims and the trial court ultimately resolved the final

four allegations over the course of two summary judgment proceedings. With respect to

the civil conspiracy allegation, the Thurston County Superior Court concluded that the




                                               3

No. 32830-9-III
Club Level, Inc. et. al., v. City a/Wenatchee, et al.


plaintiffs had produced no evidence to establish that the purpose of the alleged

conspiracy was to harm the plaintiffs' business. All of the counts were dismissed.

       The plaintiffs appealed to Division Two of this court. By way of unpublished

opinion, that court affirmed the summary judgment dismissal of the Thurston County

action. See Club Level, Inc. v. Wash. State Liquor Control Bd., et al., noted at 185 Wn.

App. 1016 (2014), review denied, 183 Wash. 2d 1003 (2015). With respect to the

conspiracy allegation, Division Two agreed with the trial court that the plaintiffs failed to

produce any evidence establishing that the purpose of the civil conspiracy was to put the

plaintiffs out of business. See Club Level, slip op. at *12. The Washington Supreme

Court subsequently denied the plaintiffs' petition for review.

       While the Thurston County ruling was on appeal, the Chelan County defendants

sought summary judgment in this case. The trial court granted the motion and the

plaintiffs timely appealed to this court. This court heard oral argument while the petition

for review of the Division Two case was still pending. After that petition was denied,

both counsel in this action promptly notified this court of that action. 2

                                        ANALYSIS

       Club Level and Mr. Fila challenge the dismissal of all but the outrage claim. We

address first the conspiracy allegation, before next addressing the negligent infliction of


       2 We commend both attorneys for their professionalism in providing the prompt
notification.

                                              4

No. 32830-9-III
Club Level, Inc. et. al., v. City of Wenatchee, et al.


emotional distress, tortious interference, and negligent supervision claims. Finally, we

treat the defamation and false light claims together.

       Before addressing the individual claims, it is appropriate to address the well

settled standards that govern review of a summary judgment. This court reviews a

summary judgment de novo, performing the same inquiry as the trial court. Lybbert v.

Grant County, 141 Wn.2d 29,34,1 P.3d 1124 (2000). The facts, and all reasonable

inferences to be drawn from them, are viewed in the light most favorable to the

nonmoving party. Id. If there is no genuine issue of material fact, summary judgment

will be granted if the moving party is entitled to judgment as a matter of law. Id.

       The moving party bears the initial burden of establishing that it is entitled to

judgment because there are no disputed issues of material fact. Young v. Key Pharm.,

Inc., 112 Wash. 2d 216, 225, 770 P.2d 182 (1989). Ifa defendant makes that initial

showing, then the burden shifts to the plaintiff to establish there is a genuine issue for the

trier-of-fact. Id at 225-226. The plaintiff may not rely on speculation or having its own

affidavits accepted at face value. Seven Gables Corp. v. MGMlUA Entm 't Co., 106
Wash. 2d 1, 13, 721 P.2d 1 (1986). Instead, it must put forth evidence showing the

existence of a triable issue. Id




                                               5

No. 32830-9-111
Club Level, Inc. et. al.} v. City of Wenatchee, et al.


       Civil Conspiracy

       The trial court dismissed this claim on the basis of collateral estoppel, reasoning

that the same conspiracy claim had failed in Thurston County on the same evidence. CP

at 1064. We agree.

       The complaint alleged that WPD entered into a civil conspiracy with the WSLCB

for the purpose of forcing the closure of plaintiffs businesses. CP at 24. A civil

conspiracy requires proof that (1) two or more people entered into an agreement to

accomplish an unlawful purpose or use unlawful means to accomplish a proper purpose

and (2) they had an agreement to accomplish the object of the conspiracy. Corbit v. Jl.

Case Co., 70 Wn.2d 522,528-529,424 P.2d 290 (1967). Citing this authority, the

Thurston County'court determined that the plaintiffs had failed to establish any proof of

the second element. CP at 625-626.

       In general, collateral estoppel precludes relitigation of the same issue in a

subsequent action involving the parties. 3 Christensen v. Grant County Hosp. Dist. No.1,

152 Wn.2d 299,306,96 P.3d 957 (2004). In order to prevail on a claim of collateral

estoppel, the party seeking application of the doctrine bears the burden of showing that



       3  This is distinguished from the doctrine of res judicata, also known as claim
preclusion, which applies to related lawsuits between parties. In general, res judicata
prevents the litigation of claims which were or should have been brought in a previous
final litigation between the same parties. Hadley v. Cowan, 60 Wash. App. 433, 440-441,
804 P.2d 1271 (1991). See generally, Philip A. Trautman, Claim and Issue Preclusion in
Civil Litigation in Washington, 60 WASH. L. REv. 805 (1985).

                                               6

No. 32830-9-III 

Club Level, Inc. et. al., v. City o/Wenatchee, et al. 



(1) the identical issue was decided, (2) there was a final judgment on the merits, (3) the

party against whom the doctrine is asserted must have been a party (or in privity with a

party) to the earlier proceeding, and (4) application of collateral estoppel will not work an

injustice against the estopped party. Id. at 307. The estopped party must have had a "full

and fair opportunity to litigate the issue in the earlier proceeding." Id.

       Club Level initially argued that collateral estoppel could not be applied since the

defendants in this action were not parties to the Thurston County action. It now concedes

that Washington no longer requires mutuality of parties. Rather, the party against whom

collateral estoppel is asserted is the only party who needed to be involved in the prior

litigation. State v. Mullin-Coston, 152 Wash. 2d 107, 113-114,95 P.3d 321 (2004);

Christensen, 152 Wash. 2d at 307. Club Level instead argues that the evidence is different

and that it would work an injustice to apply collateral estoppel against it.

       The club has not identified what evidence is different in this proceeding. Its

pleadings in the Chelan and Thurston matters are largely identical. Indeed, many of the

Chelan County documents include text that appears to have been lifted from those filed in

Thurston County. While the club understandably focuses on the behavior of the WPD

actors instead of the WSLCB employees at issue in Thurston County, the fact remains

that it has failed to identify any evidence that is different in this proceeding than what

was before the Thurston County court. Most critically, it has not identified any evidence,

new or old, concerning an improper purpose of the purported conspiracy. Law

                                               7

No. 32830-9-111
Club Level, Inc. et. al., v. City of Wenatchee, et al.


enforcement officers agreeing to aggressively focus on law violators is neither unusual

nor lmproper. The club's argument does not preclude application of collateral estoppel

here.

        Similarly, there is nothing unjust about applying collateral estoppel in this

instance. The plaintiffs contend that the federal district court, Thurston County Superior

Court, and Division Two of the Court of Appeals all erred in dismissing or affirming the

dismissal of the other actions. Absent demonstration of actual error in dismissing this

cause of action, there can be nothing unjust about applying the earlier decisions. This

argument, too, fails.

        The trial court correctly determined that the same issue-the existence of a

conspiracy to put the plaintiffs out of business-was present in both state court

proceedings. It did not err in giving preclusive effect to the Thurston County ruling.

Collateral estoppel was properly applied to this claim.

        Negligent Infliction ofEmotional Distress

        The trial court dismissed this cause of action because there was no evidence that

Mr. Fila had experienced any emotional distress. CP at 1064. We again agree with the

trial judge's assessment of the record.

        Typically, a claim of negligent infliction of emotional distress involves a family

member who views a "physically injured loved one shortly after a traumatic accident."

Colbert v. Moomba Sports, Inc., 163 Wash. 2d 43, 49, 176 P.3d 497 (2008). Division Two

                                               8

No. 32830-9-III
Club Level, Inc. et. al., v. City of Wenatchee, et al.


of this court has expressly stated that "officers owe no duty to use reasonable care to

avoid inadvertent infliction of emotional distress on the subjects of criminal

investigations." Keates v. Vancouver, 73 Wn. App. 257,269, 869 P.2d 88 (1994).

Compensation for emotional distress damages must come from some other tort theory.

Id. The City relied primarily on Keates in its motion for summary judgment. The trial

court, however, focused on the fact that there was no objective evidence of emotional

distress. CP at 1064. This has long been a requirement for recovery under this tort.

Hunsley v. Giard, 87 Wn.2d 424,435,553 P.2d 1096 (1976).

       In his motion for reconsideration, Mr. Fila argued that the city had deposed his

therapist and knew the objective evidence supporting his claim that he would present at

trial. CP at 1078. However, Mr. Fila never presented any of that evidence to the trial

court. In light of the trial judge's resolution of the issue at summary judgment and the

fact that the city did not concede the point in its answer to the reconsideration request,

Mr. Fila needed to present his objective evidence of emotional distress. There being none

in the record, the trial court did not err.

       This claim was properly dismissed in accordance with Hunsley.

       Tortious Interference

       The trial court dismissed this claim on the basis that the record lacked any

evidence that the defendants knew about the contractual relationship between the




                                               9

No. 32830-9-111
Club Level, Inc. et. al., v. City of Wenatchee, et al.


plaintiffs and their landlord. Again, the record does not support each element of the

claim and the trial court properly dismissed this cause of action.

       This tort requires proof of an intent to interfere with a private business

relationship, not merely a showing that interference would be a foreseeable consequence

of the defendants' actions. Burke & Thomas, Inc. v. Masters, 92 Wash. 2d 762, 768-769,

600 P.2d 1282 (1979) (declining to apply this tort to a public union that had gone on

strike since the purpose of the strike was to obtain negotiation concessions rather than

injure private businesses). The elements of a claim of tortious interference with a

business relationship that a party must establish are (1) the existence of a valid

contractual relationship or business expectancy, (2) defendants had knowledge of that

relationship or expectancy, (3) an intentional interference causing or inducing breach or

termination of the relationship or expectancy, (4) defendants interfered for an improper

purpose or used improper means, and (5) resultant damages. Sintra Inc. v. Seattle, 119
                                                                       J




Wn.2d 1,27-28, 829 P.2d 765 (1992). The City contended in its motion that none of

these elements were established, but the trial court focused solely on the second element

in its ruling. CP at 1064. We, therefore, will do the same.

       As applied to the facts of this case, the essence of this claim is a contention that,

consistent with the conspiracy allegation, the officers interfered with the relationship

between plaintiffs and their landlord for the improper purpose of forcing the plaintiffs out

of business. Club Level contends that the police had knowledge of the landlord-tenant

                                               10 

No. 32830-9-III
Club Level, Inc. et. al., v. City of Wenatchee, et al.


relationship, but points to no evidence in the record supporting that view. Since the

essence of this tort is intentional interference with a specific business relationship,

knowledge of that relationship is understandably a critical element. Club Level did not

present any proof on that point. The trial court correctly dismissed this cause of action.

       Negligent Supervision

       Club Level next contends that the city committed a tort by negligently supervising

the four named police officer defendants in its employ. The trial court dismissed this

count on the basis of collateral estoppel, citing to the ruling of Judge Shea in the Eastern

District Court proceeding. Division Two's opinion also addressed this same tort,

although in the context of the WSLCB employees, and rejected it on the basis of

vicarious liability. We affirm the trial court on both of those rationales.

       The essence of the tort of negligent supervision is the failure to prevent an

employee, acting outside of the scope of employment, from using equipment or

instrumentalities of employment to harm others. Niece v. Elmview Grp. Home, 131
Wash. 2d 39, 48, 929 P .2d 420 (1997). The "outside the scope of employment" factor

distinguishes this tort from other actions in which the employer is vicariously liable for

the torts of an employee acting within the scope of employment. ld. Thus, when an

employer concedes that the employee's actions are within the scope of employment, this

tort does not apply because vicarious liability will apply. LaPlant v. Snohomish County,




                                               11 

No. 32830-9-II1
Club Level, Inc. et. al., v. City of Wenatchee, et at.


162 Wash. App. 476, 479-480, 271 P.3d 254 (2011); Gilliam v. D.S.HS., 89 Wash. App. 569,

584-585,950 P.2d 20 (1998).

       The first problem in addressing this issue is that the appellants have not briefed or

argued the trial court's application of collateral estoppel to this claim. On this basis

alone, we could refuse to consider the challenge. E.g., Hawkins v. Casey, 38 Wash. 625,

626,80 P. 792 (1905); Donner v. Blue, 187 Wn. App. 51,65,347 P.3d 881 (2015). But

even if we review the claim, it appears that the trial court correctly applied collateral

estoppel here. The federal court expressly found that each of the three constitutional

claims put before it (due process, first amendment, and fourth amendment violation

claims) failed for insufficient evidence. 4 CP at 609,612,614-615. The district court

judge then also determined that qualified immunity applied to each of the constitutional

claims. He summed up the evidence thusly:

       At best, Plaintiffs have demonstrated that officers issued lawful citations
       and acted within the statutory power given to them, which is a significant
       factor in showing that a reasonable officer would consider the action
       constitutional.

CP at 616. Stated another way, this is a finding that the officers were acting within the

scope of their employment. The evidence presented in federal court did not show that the

officers acted outside the scope of their employment and Club Level has not presented



       4 The fourth contention, an alleged equal protection violation, was withdrawn by
the plaintiffs.

                                               12
No. 32830-9-III
Club Level, Inc. et. al., v. City of Wenatchee, et al.


any new evidence in this proceeding. Thus, the trial court correctly applied collateral

estoppel to this claim.

       Instead of addressing the trial court's rationale, the appellants have simply

attempted to argue that this cause of action does apply to the facts of this case. They

made the same argument in their appeal from the Thurston County ruling. There,

Division Two concluded that this claim was not established with respect to the WSLCB.

Club Level, slip op. at *11. Although that analysis dealt with different actors and cannot

be the basis for applying collateral estoppel in this case, we do agree with that reading of

the evidence. As with the actions of the WSLCB employees, the claims made against the

WPD defendants all related to actions taken by them in the scope of their employment.

WPD would have been vicariously liable for those actions, if proven. It therefore cannot

be separately liable for a failure to supervise tortious behavior outside the scope of

employment. LaPlant, 162 Wash. App. at 480; Gilliam, 89 Wash. App. at 584-585. No such

behavior was established by the evidence.

       The trial court correctly determined that the federal court had found the actions

within the scope of employment and thus properly applied collateral estoppel to this

claim. As with the related claim made in the Thurston County appeal, the evidence never

established any tortious behavior outside the scope of employment that could possibly

have made the employer liable for failure to supervise. For both reasons, this claim was

correctly dismissed.

                                               13 

No. 32830-9-111
Club Level, Inc. et. ai., v. City of Wenatchee, et al.


       Defamation and False Light Claims

       The remaining claims of defamation and false light were resolved together by the

trial court on the basis that there was no evidence that defendants made any false

statements and no evidence that Mr. Fila stated under oath that the statements in the

police report were false. CP at 1064. We likewise treat these two claims as one and

again agree with the trial court.

       "When a defendant in a defamation action moves for summary judgment, the

plaintiff has the burden of establishing a prima facie case on all four elements of

defamation: falsity, an unprivileged communication, fault, and damages." LaMon v.

Butler, 112 Wash. 2d 193, 197,770 P.2d 1027 (1989). This must consist of specific,

material facts, rather than mere conclusory statements. Id. (citing Herron v. Tribune

Publ'g Co., 108 Wash. 2d 162, 170, 736 P.2d 249 (1987)).

       Here, the trial court dismissed the defamation claim because Mr. Fila failed to

present any evidence of falsity. Our search of the record reveals no such evidence, nor

does Mr. Fila on appeal point to any such evidence in the record. Because he has not

established a prima facie case of defamation, the trial court properly dismissed his claim

on summary judgment.

       The false light claim suffers from a similar infirmity. A false light claim arises

when a person publishes statements that place another in a false light if (1) the false light

would be highly offensive and (2) the publisher knew of or recklessly disregarded the

                                               14 

No. 32830-9-II1
Club Level, Inc. et. al., v. City of Wenatchee, et al.


falsity of the publication and the subsequent false light it would place the other in.

Eastwoodv. Cascade Broad. Co., 106 Wn.2d 466,470-471,722 P.2d 1295 (1986). "So,

like defamation, false light claims require a showing of falsity and knowledge of, or

reckless disregard for, that falsity." Corey v. Pierce County, 154 Wash. App. 752, 762,225

P.3d 367 (2010).

       As with the defamation claim, the trial court properly dismissed Mr. Fila's false

light claim because he has provided no evidence of falsity. Furthermore, he has not

provided any evidence that the police knew or even suspected that any of the statements

were false or portrayed him in a false light. For both reasons this claim failed. The trial

judge correctly dismissed the contention.

       The trial court properly granted summary judgment to the defendants. That order

is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




       Fearm    J.                                       Siddoway, C.J.

                                               15